DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Status of the Claims
	Claims 1-24 are pending and are subject to this Office Action. Claims 1, 16-18 and 22 have been amended. 

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 10/18/2021 containing amendments and remarks to the claims.

Response to Arguments
Applicant's arguments, see pages 7-10, filed 10/18/2021 have been fully considered but they are not persuasive. 
On pages 7-9, the Applicant argues that the claims recite features that are not disclosed by Tanzio and that the separation scheme of Tanzio is substantially different from the claimed invention. The Applicant further argues that the distillation tower operates differently than what is disclosed by Tanzio  and that Tanzio does not disclose the advantage of a sidedraw as recognized by the Applicant. 
The Examiner does not find the Applicant’s arguments persuasive. The claims as presented do not exclude additional separation steps as the independent claim is written with the open transitional phrase of “comprising”. The claimed process is open to additional steps including additional separation steps. If the Applicant wishes to exclude additional separation steps, the claims should be amended to recite “consisting” language. 
In regards to the Applicant’s argument regarding the claimed fractionating step operating differently than the claimed distillation step, the Examiner does not find the Applicant’s argument persuasive. Tanzio explicitly discloses fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2). Stream 24 is considered equivalent to a sidedraw stream from the column as claimed. Tanzio further discloses in table 2 that removing phenols in stream 24 results in the liquid effluent comprising water stream 26 contains no phenols and therefore achieves the same beneficial result of producing a water stream that has phenol content lower than 50 ppm that can be subjected to conventional biological waste water treatment. Therefore, the supposed advantage argued by the Applicant would naturally flow from the disclosure of Tanzio.

On page 10, the Applicant argues that that the distillation tower operates differently than what is disclosed by Tanzio  and that Tanzio does not disclose the advantage of a sidedraw as recognized by the Applicant. 
In regards to the Applicant’s argument regarding the claimed fractionating step operating differently than the claimed distillation step, the Examiner does not find the Applicant’s argument persuasive. Tanzio explicitly discloses fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2). Stream 24 is considered equivalent to a sidedraw stream from the column as claimed. Tanzio further discloses in table 2 that removing phenols in stream 24 results in the liquid effluent comprising water stream 26 contains no phenols and therefore achieves the same beneficial result of producing a water stream that has phenol content lower than 50 ppm that can be subjected to conventional biological waste water treatment. Therefore, the supposed advantage argued by the Applicant would naturally flow from the disclosure of Tanzio.

Applicant’s arguments, see pages 9 and 11-14, filed 10/18/2021, with respect to the rejection(s) of claims 16 and 18-24 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended claims 16, 18 and 22 to recite the extraction/separation of an additional liquid effluent comprising phenol which was not previously presented. The prior art of record Tanzio does not disclose separating an additional liquid effluent comprising phenol from the gaseous effluent that is separated and partially condensed. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new matter rejection is made in view of claim amendments. 

The following is a modified rejection based on amendments made to the claims.

Claim Objections
Claims 1, 4 and 17 are objected to because of the following informalities:  
Claim 1, lines 8-9: “pyrolysis effluent or effluent from step a1), and/or step a2) and/or step a3)” should read “pyrolysis effluent, effluent from step a1), effluent from step a2), or effluent from step a3)”. The effluent subjected to fractionation comes from the group of steps a1)-a3) and the pyrolysis effluent. Appropriate correction is required.
Claim 4, line 2: “a fractionation” should read “the fractionation” as claim 1 has been amended to recite a fractionation column. 
Claim 17, line 2: “fraction column” should read “fractionation column”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 has been amended to recite “a condensed stream containing phenol is extracted from a separation column of step b)”. The specification and drawings do not disclose or illustrate a condensed stream containing phenol being produced in separation step b). As seen in figure 2, a gaseous effluent (stream 7), a liquid effluent comprising water (stream 5), and a liquid effluent comprising hydrocarbons (stream 6) are separated from the gaseous effluent (stream 4) from separation step a). There is no description in the specification and drawings of a condensed stream containing phenol being produced from a column of step b). As such, the amendment to claim 16 is considered new matter. 
Claims 18 and 22 have been amended to recite “a liquid effluent comprising phenol” is separated in step b)”. The specification and drawings do not disclose or illustrate a liquid effluent comprising phenol being separated in addition to the liquid effluent comprising hydrocarbons and the liquid effluent comprising water. As seen in figure 2, a gaseous effluent (stream 7), a liquid effluent comprising water (stream 5), and a liquid effluent comprising hydrocarbons (stream 6) are separated from the gaseous effluent (stream 4) from separation step a). There is no description in the specification and drawings of an additional liquid effluent comprising phenol being separated. As such, the amendments to claims 18 and 22 are considered new matter. 
Claims 19-21 and 23-24 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 18 and 22, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanzio et al. (US 2016/0002162 A1, cited in the IDS dated 01/16/2020).
In regards to claim 1, Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising:
cooling a biomass catalytic pyrolysis effluent ([0042]; Fig. 2, reference number 110);
quenching the cooled effluent in quench system 120 ([0042]; Fig. 2, reference number 11 and 120);
separating tar from the effluent in the quench system ([0051]);
fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a sidedraw stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2); 
separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26 comprising water and less than 1,000 ppw phenolic compounds that is sent to a water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2); and
recovering a BTX stream from the liquid effluent 27 comprising BTX (Fig. 3, reference numbers 23 and 27; Table 2).

In regards to claim 2, Tanzio discloses that quenching may comprise contacting an organic quench fluid including naphthenic oils ([0052]).

In regards to claim 3, Tanzio discloses that cooling is carried out in a heat exchanger ([0042]) and that quenching may comprise contacting an organic quench fluid including naphthenic oils ([0052]). Tanzio discloses an example in which the effluent exiting the cooling heat exchanger is at a temperature of 475oC which indicates that the heat exchange is operated at a temperature whereby condensation is avoid. 

In regards to claim 4, Tanzio discloses that quenching may comprise contacting an organic quench fluid including naphthenic oils and also teaches that the organic quench fluid may be one or more product stream of the process such as stream 25, which is considered a naphthalenic-rich oil obtained from the distillation column of the fractionation step ([0052]).

In regards to claim 5, Tanzio discloses that the gaseous effluent separated from the distillation column is passed to a condenser and may be water cooled (i.e. quenched by contact with water) ([0048]).

In regards to claim 6, Tanzio illustrates a heat exchanger used for partial condensation (Fig. 3, reference number 212).

In regards to claims 14-15, Tanzio discloses that the liquid effluent comprising water may comprise 0 ppmw phenolic compounds (Table 2, stream 26).

In regards to claim 17, Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising separating an effluent from a biomass catalytic pyrolysis process in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil phase), a sidedraw stream 24 comprising aromatics and phenol (i.e. a phenolic oil), and a vapor phase stream 21 comprising off gas, water and gaseous BTX ([0041]; [0048]; Fig. 2; Fig. 3; Table 2). It is noted that Tanzio discloses separating and partially condensing the vapor phase stream 21 to produce a vapor effluent comprising off gas and gaseous BTX, a liquid effluent comprising BTX, and a liquid effluent comprising water and less than 1,000 ppw phenolic compounds that is sent to water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzio et al. (US 2016/0002162 A1).
In regards to claim 7, Tanzio discloses that a BTX stream from the liquid effluent comprising BTX is recovered (Fig. 3, reference numbers 23 and 27; Table 2). 
Tanzio does not appear to explicitly disclose recovering BTX from the liquid effluent comprising hydrocarbons and/or the gaseous effluent from the separating and partial condensation step comprising an absorption step c1) and a distillation or fractionation step c2) to separate a product comprising BTX and lean oil.
However, Tanzio discloses that the gaseous effluent comprising off gas and gaseous BTX may be employed in the process or sent for further recovery of product ([0048]). Tanzio discloses that the process further comprises a step of treating gaseous components in an absorber 150 to remove off gas followed by distillation ([0042]; Fig. 2, reference numbers 14, 150, 5). The distillation/fractionation which is the same as the fractionation that separate a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2) is considered to separate a product comprising BTX and lean oil stream 24 which is equivalent to the claimed phenolic oil effluent and the product comprising BTX and lean oil.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Tanzio by processing the vapor stream 6 from the separating and partial condensing step back in the absorber and distillation column because Tanzio teaches that the vapor overhead can be employed in the process, the absorber is used to separate off gas components from BTX components which are subsequently processed in the distillation column to produce a phenolic oil effluent comprising BTX and lean oil, and this merely involves recycling one product stream back to a part of the separation sequence to further recover BTX from the vapor stream. 

In regards to claims 8 and 9, Tanzio teaches that the absorber utilizes a mixed xylene stream that is considered to be a portion of the phenolic oil effluent comprising BTX and lean oil, and further discloses that the absorber results in a rich oil phase 15 which is fed to the distillation column for recovery of the phenolic oil effluent comprising BTX and lean oil ([0042]; Fig. 2, reference number 22; Fig. 3, reference numbers 24 and 22).

In regard to claim 10, Tanzio teaches that the mixed xylene stream 22 which is considered equivalent to the claimed lean oil comprises oil produced by the biomass pyrolysis process and present in the reactor effluent ([0042]; [0048]).

In regards to claims 11-13, Tanzio teaches that solvents other than the xylene stream may be used to recover BTX in the absorber and may include oils not produced by the biomass pyrolysis process, diesel fuel or external aromatics ([0055]).

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-24 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for separation of components in a biomass catalytic pyrolysis process effluent as recited in claims 16 and 18-24, wherein a gaseous effluent comprising off gas, water and gaseous BTX is separated and partially condensed to produce a gaseous effluent comprising off gas and gaseous BTX, a liquid effluent comprising phenol, a liquid effluent comprising hydrocarbons and a liquid effluent comprising water an less than 1,000 ppmw phenolic compounds. Specifically, no prior art discloses separating a liquid effluent comprising phenol in addition to the other claimed liquid effluents and gaseous effluent. 
The closest prior art of record is Tanzio et al. (US 2016/0002162 A1, cited in the IDS dated 01/16/2020). Tanzio discloses a method of separating products from the catalytic fast pyrolysis of biomass comprising:
cooling a biomass catalytic pyrolysis effluent ([0042]; Fig. 2, reference number 110);
quenching the cooled effluent in quench system 120 ([0042]; Fig. 2, reference number 11 and 120);
separating tar from the effluent in the quench system ([0051]);
fractionating the quenched effluent in a distillation column to produce a bottom stream 25 rich in naphthalene (i.e. a naphthalene-rich oil effluent), a sidedraw stream 24 comprising aromatics and phenol (i.e. a phenolic oil effluent), and a gaseous stream 21 comprising off gas, water and gaseous BTX ([0048]; Fig. 3; Table 2); 
separating and partially condensing the gaseous stream 21 to produce a vapor effluent 6 comprising off gas and gaseous BTX, a liquid effluent 23 comprising BTX, and a liquid effluent 26 comprising water and less than 1,000 ppw phenolic compounds that is sent to a water treatment ([0048]; Fig. 3, reference numbers 6, 26 and 23; Table 2); and
recovering a BTX stream from the liquid effluent 27 comprising BTX (Fig. 3, reference numbers 23 and 27; Table 2).
Tanzio does not disclose separating an additional liquid effluent comprising phenol in addition to the vapor effluent 6, liquid effluent 23 comprising BTX, and liquid effluent 26 comprising water. Tanzio discloses that the gaseous stream 21 will not comprise any phenol and therefore it would not be obvious to modify Tanzio by removing a liquid effluent comprising phenol when there is no phenol reasonably taught to be present in the stream being separated. 
As such, claims 16 and 18-24 are indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772